Order entered NovemberiS , 2012




                                             In The
                                   Court of Ztppeabs
                          liftb Miotritt of Mexa5 at rtaftao
                                      No. 05-12-00173-CR
                                      No. 05-12-00174-CR

                          MAHIR ABDALRAZZAAQEL, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                        On Appeal from the Criminal District Court
                                    Dallas County, Texas
                     Trial Court Cause Nos. F11-00580-H, F11-00581-H

                                           ORDER
       The Court REINSTATES the appeals.

       On October 18, 2012, we ordered Jeff Buchwald removed as appellant's counsel and

ordered the trial court to appoint new counsel to represent appellant in the appeals. We have

received the trial court's order appointing the Dallas County Public Defender's Office to

represent appellant. Accordingly, we DIRECT the Clerk to list the Dallas County Public

Defender's Office as appellant's appointed counsel.

       We ORDER appellant to file his brief within THIRTY DAYS of the date of this order.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Katherine Drew, Appellate-Chief, Dallas County Public Defender's Office, and Michael

Casillas, Appellate-Chief, Dallas County District Attorney's Office.




                                                     DAVID L. BRIDGES
                                                     JUSTICE